Citation Nr: 1423608	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for otosclerosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.
  
4.  Entitlement to service connection for an eye disability, claimed as keratoconus.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for otosclerosis, hearing loss, tinnitus, and an eye disability, claimed as keratoconus.  

First, with respect to the otosclerosis claim, the Board notes that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

With respect to the first McLendon element, the Board notes that a May 2010 private head and neck surgery evaluation diagnose otosclerosis.  It also diagnose hearing loss, mixed conductive and sensorineural, due to otosclerosis.

The second McLendon element is satisfied by the Veteran's service treatment records, which reflect a decrease in audiometry readings between his July 1986 enlistment examination report and his June 2000 separation examination report and September 2000 hearing evaluations.  Because the Veteran's hearing loss was opined by the May 2010 private physician to be due to otosclerosis, the Board concludes that evidence of in-service decrease in audiometry readings is sufficient to satisfy the second McLendon element.

The third McLendon element is satisfied by the Veteran's own lay contentions during his June 2010 QTC examination that he "started to notice diminished hearing, especially in the left ear just prior to leaving the Navy."  

The Board finds that the above evidence is sufficient to warrant a remand in order for the Veteran to undergo a VA examination and obtain an etiology opinion.

With respect to the bilateral hearing loss and tinnitus claims, the Board notes that the May 2010 private medical record diagnose hearing loss, mixed conductive and sensorineural, due to otosclerosis, and the July 2010 QTC examination report opines that "[t]he etiology of the tinnitus is at least as likely as not associated with hearing loss."  The claims of entitlement to service connection for bilateral hearing loss and tinnitus are thus inextricably intertwined with the claim of entitlement to service connection for otosclerosis.  Therefore, the Board must defer consideration on these issues until such time as the necessary evidentiary development of the otosclerosis claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the eye disability claim, the record contains an in-service diagnosis of keratoconus in May 2000.  The November 2010 QTC eye examiner has indicated that "the first suggestion of keratoconus was in 1994," which was during the Veteran's military service.  Keratoconus was again diagnosed during a November 2010 QTC eye examination.  The QTC examiner noted that "[k]eratoconus is a genetic disease usually of the autosomal dominant variety."  It is unclear to the Board whether a "genetic disease" is considered a "congenital disease."  The Board therefore finds it necessary to remand this claim in order to obtain medical clarification on that point.  

In addition, an opinion is needed on whether any disease that is not considered a "congenital disease" originated during, or was otherwise caused by, the Veteran's service.  

Furthermore, an opinion is required with respect to whether a July 1997 facial injury may have aggravated any congenital disease or may have resulted in a superimposed injury over the keratoconus.  

Finally, the Board notes that the duty to assist was not fulfilled in connection with the Veteran's June 2010 VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," authorizing VA to obtain records from Tamara Brothers, OD.  According to 38 C.F.R. § 3.159(c)(1), the duty to assist requires VA to "make reasonable efforts" to obtain records not in the custody of a Federal department or agency.  Such efforts "generally consist of an initial request for the records and, if the records are not received, at least one follow-up request."  Id.  In the case at hand, an initial request was made to Tamara Brothers in July 2010.  The record does not reflect that there was a response to this request or that a follow-up request was sent.  On remand, the Veteran should be given the opportunity to fill out another VA Form 21-4142 authorizing VA to obtain the treatment records from Tamara Brothers and any additional relevant medical treatment providers, and all appropriate steps to obtain such records should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disabilities at issue, to specifically include Tamara Brothers, OD.  After securing any necessary releases, the AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Following completion of the first instruction above, arrange for the Veteran to undergo an appropriate VA examination for his claimed otosclerosis.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current otosclerosis arose during service or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner should discuss the Veteran's in-service audiometry readings, particularly those that appear on the July 1986 enlistment examination report, the June 2000 separation examination report, and the September 2000 hearing evaluations. 

Any opinions should be supported with a detailed rationale, with specific references to the record.

3.  Following completion of the above, send the claims file to an appropriate examiner to obtain clarification of the following:

(a)  The November 2010 QTC examiner has defined keratoconus as "a genetic disease usually of the autosomal dominant variety."  Is such a condition considered to be either a congenital defect or disease?

(The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.)

(b)  If the answer to part (a) above is "no, keratoconus is neither a congenital defect nor congenital disease," is it at least as likely as not (a 50 percent probability or greater) that the currently-diagnosed keratoconus originated during service or is otherwise etiologically related to any symptomatology noted in service?  

(c)  If the answer to part (a) above is "yes, keratoconus is considered a congenital defect," please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect?  In answering this question, please discuss the service treatment records reflecting that the Veteran suffered an injury to the left side of his face, around his left eye, in July 1997 (for which he sought treatment from August 1997 through February 1998).  

(d)  If the answer to part (a) above is "yes, keratoconus is considered a congenital disease," please opine whether the disability (1) clearly and unmistakably (i.e., undebatable) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If the answer to subsection (b) is answered in the affirmative, please state whether the Veteran's pre-existing keratoconus was aggravated beyond the normal progress of the disease in service.

Any opinions should be supported with a detailed rationale, with specific references to the record.

If the examiner finds that a new examination is necessary in order to answer the above questions, arrange for the Veteran to undergo an appropriate examination for his claimed eye disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.

4.  After the development requested above has been completed, readjudicate the issues on appeal, including the issues of entitlement to service connection for hearing loss and tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



